DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Randall (US20090236140).
Regarding claim 1, Randall discloses a holder (10) for an electronic device (20), the holder comprising: a support surface (60)(62) on which the electronic device can be placed, the support surface being deformable and shapable to the outer surface of 
 
Regarding claim 2, Randall discloses the holder according to claim 1, wherein the support surface is formed by an upper side of a plastically or elastically deformable molded body (Paragraph 0177 – gel case). 
 
Regarding claim 3, Randall discloses the holder according to claim 2, wherein the plastically or elastically deformable molded body is a gel mat or a gel pad with a gel pad skin and a gel-pad filling (Paragraph 0175 - a "gel" type skin). 
 
Regarding claim 4, as best understood, Randall discloses the holder according to claim 1, wherein the support surface is formed by an upper side of a flexible sheet or film on whose lower side is provided plastically or elastically deformable gel (Paragraph 0175 - two halves of a gel-type case, consisting of an upper section 60 and a lower section 62). 
 
Regarding claim 5, Randall discloses the holder according to claim 1, further comprising: a charging device that can wirelessly charge the electronic device in the holder (Paragraph 0177 – [a] gel case, and the wireless power Assembly, which is insert-molded into the gel case.)

claim 7, Randall discloses the holder according to claim 5, wherein the charging device is in the plastically or elastically deformable molded body (Paragraph 0177). 
 
Regarding claim 8, as best understood, Randall discloses the holder according to claim 4, further comprising: a rigid shell (64)(70) in which the flexible sheet is held or the molded body or the gel pad is received (Paragraph 0179). 
 
Regarding claim 9, as best understood, Randall discloses the holder according to claim 8, wherein the plastically or elastically deformable material is between the rigid shell and the flexible sheet held thereon (Paragraph 0180 – 0181). 
 
Regarding claim 10, Randall discloses the holder according to claim 5, further comprising: markings on the support surface for positioning the electronic device when placed on the support surface with respect to the charging device of the holder (Paragraph 0125). 

Regarding claim 12, as best understood, Randall discloses the holder according to claim 8, further comprising: a cover on the shell (Paragraph 0169) and movable between an open position and a closed position, and that, in its closed position, presses the electronic device against and fixes it to the plastically or elastically deformable molded body or the gel pad.

claim 14, Randall discloses the holder according to claim 1, wherein the body is made at least partially of an elastically and plastically deformable material that can deform to fit around and to a rear surface of the electronic device but that reverts to its original shape when the device is removed (Paragraph 0179 – Thermoplastic elastomers (TPE) is a cushioning/deformable gel).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US20090236140) in view of Han et al. (hereinafter Han) (US20100200375).
Regarding claim 6, Randall discloses the holder according to claim 2.
Randall does not expressly disclose wherein the plastically or elastically deformable body has a high coefficient of thermal conductivity. 
Han discloses wherein thermoplastic elastomer has a high coefficient of thermal conductivity (Paragraph 0103).
It would have been obvious to one of ordinary skill in the art, before the effective filing date to incorporate the high coefficient of thermal conductivity [of TPE] into the [TPE] deformable body of Randall.
One having ordinary skill in the art would have been motivated to incorporate to dissipate the heat from the electronic device.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US20090236140) in view of Drori et al. (hereinafter Drori) (US20150065210).
Regarding claim 13, Randall discloses the holder according to claim 12.
Randall does not expressly disclose wherein the cover is transparent in a cover section thereof that covers the electronic device. 
Drori discloses wherein the cover is transparent in a cover section thereof that covers the electronic device (Paragraph 0039).

One having ordinary skill in the art would have been motivated to incorporate the transparent cover section to protect surfaces on the electronic device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the PTO-892 form for relevant art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963.  The examiner can normally be reached on M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        




27 March 2021